Citation Nr: 1711937	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-10 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from July 1970 to July 1972. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Hartford, Connecticut, Regional Office (RO). In November 2014, the Board remanded the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In its November 2014 Remand, the Board directed that the Veteran should be scheduled for a new VA audiological examination, as the prior examination was inadequate. The Veteran was scheduled for an examination but canceled it. In a March 2015 telephone call with VA, the Veteran stated that he was too ill from chemotherapy treatment to attend an examination at that time. The VA employee told the Veteran that he would be scheduled for an examination in 2017 after his treatments were completed. Four days after that conversation, the RO again denied the Veteran's claims in a supplemental statement of the case (SSOC) and he was never scheduled for another examination. Therefore, remand is necessary to schedule the VA audiological examination.

The case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to obtain an opinion as to the nature and etiology of his tinnitus and bilateral hearing loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether bilateral hearing loss originated in service or was caused by in-service noise exposure.

b.  whether bilateral hearing loss manifested to a compensable degree within one year of service separation.

c.  whether tinnitus originated in service or was caused by in-service noise exposure.

d.  whether tinnitus manifested to a compensable degree within one year of service separation.

The examiner's attention is drawn to the following:

*Service treatment records:  March 1970 physical examination for service entrance and report of medical history and May 1972 physical examination for service separation. VBMS Entry 12/13/2014, p. 3-4, 32-37.

*DD215 indicating that the Veteran's MOS was cook and that he served in Vietnam.

*April 2011 VA audiological examination where the Veteran reported hearing loss and tinnitus for the prior 15-20 years, where the Veteran reported in-service and post-service noise exposure, and where audiological testing "suggests a moderately to severe hearing loss."

2.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided an SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


